Citation Nr: 0736520	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-15 706	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of all extremities, to include as secondary to 
service-connected diabetes mellitus, type II or herbicides.

2.  Entitlement to service connection for right leg 
cellulitis, to include as secondary to service-connected 
diabetes mellitus, type II or herbicides.

3.  Entitlement to service connection for coronary artery 
disease with hypertension, to include as secondary to 
service-connected diabetes mellitus, type II, or herbicides. 

(The Board will consider the matters of whether new and 
material evidence has been received sufficient to reopen a 
claim of service connection for degenerative disc disease of 
the lumbar spine, and entitlement to service connection for 
post-traumatic stress disorder (PTSD) in a separate 
decision.)






REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969, and from May 1969 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his May 2006 VA Form 9 Appeal, the veteran indicated that 
he would like a hearing before the Board at the RO.  
Therefore, these issues must be remanded in order to afford 
the veteran such a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board 
hearing at the RO.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

